Citation Nr: 0121450	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for vasovagal syncope 
disability.

2.  Entitlement to service connection for low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1979 to December 
1994.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought in January 1996, and 
the veteran appealed.  He presented testimony during a 
hearing which was held at the RO in June 1997.  Other matters 
which were previously before the Board in February 1999, when 
the issues currently on appeal were remanded to the RO, have 
been resolved and there are no other matters currently on 
appeal.  


FINDINGS OF FACT

1.  The veteran had in-service symptoms which were felt to be 
representative of vasovagal syncope.  It appears that they 
were acute and transitory in nature and that they resolved 
completely without chronic residuals.

2.  L4-L5 disc disease with sciatica and scoliosis had its 
onset in service.  


CONCLUSIONS OF LAW

1.  Vasovagal syncope disability was not the result of 
disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).  

2.  L4-L5 disc disease with sciatica and scoliosis was 
incurred in peacetime service.  38 U.S.C.A. §1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of these appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of RO rating decisions, and that he has been 
provided a statement of the case and two supplemental 
statements of the case, informing him of the evidence 
necessary to substantiate his claims and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  The veteran indicated 
what treatment he received, and VA has made reasonable 
attempts to obtain all such necessary treatment records.  All 
pertinent identified obtainable evidence which is necessary 
for a fair and impartial determination of the claim appears 
to be of record, and the veteran has been advised as recently 
as July 2001 that he has the right to submit additional 
evidence.  There are of record service, VA, and private 
medical records relating to his claims as well as his 
testimony. 

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, VA's 
duties have been fulfilled.  Moreover, as the Board finds 
that the directives of VCAA have been complied with regarding 
VA's duties to notify and to assist the appellant, the Board 
finds that the appellant has not been prejudiced by the 
Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.  Accordingly, the Board may proceed with 
discussions of the matters at issue.

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2000).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Vasovagal syncope disability

Factual background

The veteran was seen at the Grand Strand General Hospital in 
January 1983, with the impression being probably a 
generalized seizure disorder tonic type with a normal 
neurologic examination.  An EEG was normal.  Dilantin was 
prescribed.  In February 1983, a CT Scan there was normal.  

In July 1983, a service cardiologist was consulted to 
evaluate the veteran for syncope.  An echocardiogram was 
obtained, and there was no evidence of mitral valve prolapse.  

The veteran was treated at a service hospital in August 1993, 
after he got up to go to the bathroom and passed out, hitting 
his head and chipping a tooth.  The discharge diagnosis was 
vagal hyperreactivity.  

In September 1993, the veteran was referred to a service 
cardiologist to rule out vagal hyperreactivity.  

The veteran was admitted to a service hospital in October 
1993 for cardiac work-up in light of a history of six 
episodes of syncope.  He reported having one at age 12, 
another at age 16, and the rest during service.  He had been 
to the Grand Strand General Hospital and diagnosed with grand 
mal seizures.  He had been on medication but discontinued it 
after neurology work-up revealed that an EEG and a CT Scan of 
the head were normal.  During the current hospitalization, 
the veteran was examined including his neurological and 
cardiovascular status, and he had exercise treadmill and tilt 
table tests, and the final diagnosis was vasovagal syncopal 
episodes.  

On service discharge examination in June 1994, vasovagal 
syncope disability was not diagnosed.

On VA examination in March 1995, the veteran reported 
syncopal episodes since 1982, occurring about every 2 to 3 
years.  He had been felt to have a seizure disorder, and 
Dilantin was started but discontinued later that same year.  
An EEG had been normal.  Since the episode in 1982, he had 
had 5 other ones, the last one being in 1993.  At that time, 
an echocardiogram, tilt table test, and Holter monitoring 
were done, and they were all normal.  He had had loss of 
urine or bowel control only once, at the time of the first 
episode.  Clinically, the veteran's reflexes were normal.  
The diagnosis was recurrent syncopal episodes.  

During a hearing which was held at the RO in June 1997, the 
veteran testified that the last time he had a syncopal 
episode or fainting spell was in 1994.  Currently, two or 
three times a week he would get dizzy, lightheaded, and 
disoriented, then he would feel sluggish afterwards.  It 
could last up to an hour.  

On VA examination in July 1997, the veteran's history was 
reviewed, and it was felt that, in light of it, he had had 
three seizure-like events in his life, and that after 
thorough work-up, it had been concluded that the symptoms 
were vasovagal in nature.  An EEG was normal.  The diagnosis 
was vasovagal episodes.  

A VA examination was conducted in September 1999.  The 
examiner was asked to comment on whether the veteran's 
vasovagal syncopal episodes were congenital or developmental.  
The examiner reviewed the veteran's claims folder and noted 
that the veteran's last syncopal episode according to the 
medical records in the claims folder was in 1993, and that he 
was not on any medications.  The veteran stated that he had 
seen a doctor 2 weeks ago, and that an EEG and a CT Scan of 
the head were normal.  He had no current complaints of 
syncope.  The file revealed no evidence of migraines, tics, 
chorea, or seizures.  The veteran was examined, including for 
blood pressure, temperature, respirations, syncopal episodes, 
nausea, and vomiting, and for neurological function, which 
was normal.  The diagnosis was vasovagal, previously 
diagnosed in 1982.  It was noted that the veteran stated that 
he would get symptoms about once a year, but that the veteran 
felt that they were more related to stress.  The examiner 
stated that there were no restrictions on the veteran's job 
status.  

Analysis

The evidence shows that the veteran had episodes in service 
which the health care providers who evaluated him felt, after 
testing him, were vasovagal in nature.  The veteran reports 
that his last major episode was in service, and no physician 
after service has reported that he has had vasovagal episodes 
after service, not even the VA physician who reviewed the 
veteran's claims folder and examined the veteran in September 
1999 and considered the veteran's history of mild symptoms 
after service.  Moreover, the VA physician who examined him 
in September 1999 indicated that he does not currently have 
disability from his past vasovagal syncope episodes, but 
that, instead, he had no restrictions on his job status.  

While the veteran appears to have had one or more episodes of 
vasovagal syncope during service, the episodes were acute and 
transitory in nature and that they resolved completely 
without chronic residuals.  While the veteran has indicated 
that he has had lesser symptoms since service which he seems 
to feel are indicative of or residuals of in-service 
vasovagal syncope, he is a layperson and as such is incapable 
of indicating that he has current disability.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Caluza v. Brown, 7 Vet. App. 498 (1995).  In light 
of the above, the Board concludes that the veteran does not 
have a current vasovagal syncope disability.  The 
preponderance of the evidence is against the claim.  As such, 
service connection is not warranted.  Alemany.


Low back disability

Factual background

On service orthopedic evaluation in August 1984, the veteran 
reported a history of low back pain for 6 months, and that it 
had started to radiate down his left lower extremity.  After 
examination, the assessment was mild left L5 or S1 
radiculopathy by history.  It was noted that a chiropractor 
had diagnosed a herniated disc and sciatic neuropathy.  There 
was also an assessment of spondylolisthesis and to rule out 
HNP.

In October 1984, the veteran received an injection for low 
back pain and radiculopathy.  Later that month, he reported 
that relief was produced after the injection.  

On service evaluation in June 1986, the veteran complained of 
the sudden onset of low back pain.  Clinically he had a mild 
increase in lumbar lordosis and bilateral paraspinal muscle 
spasm, left greater than right.  Straight leg raising was 
positive at 60 degrees, with mainly hip pain.  The assessment 
was acute myofascial sprain with a question of a radicular 
component.  

On service evaluation in September 1986, the veteran 
complained of recurrent low back pain for three years, 
indicated that it had had its onset after he started lifting 
his daughter, and that it was now occurring every three 
weeks.  He denied acute injury.  Examination revealed an 
approximately 15-degree lumbar scoliosis, straight leg 
raising which was positive at 60 degrees on the left, and 
tender sacroiliac joints.  The assessment was low back 
pain/sciatica.  

On service examination in September 1986, the veteran had a 
normal back examination with no limitations.  X-rays revealed 
a slight lumbar scoliosis with convexity to the left.  The 
vertebra were not compressed and the interspaces were not 
narrowed.  

The veteran received a service orthopedic consultation in 
October 1986.  He denied current pain.  After orthopedic 
examination, the assessment was L5 radiculopathy by history, 
etiology unknown.  

On service evaluation in November 1986, it was reported that 
a lumbar myelogram had shown a possible bulge at L4-5 with no 
root compression.  The impression was radicular symptoms most 
likely due to herniated nucleus pulposus.  A diskectomy was 
recommended.  

An August 1988 service radiographic report indicates that the 
veteran had a slight lumbar scoliosis with convexity to the 
left.  

The veteran was seen in a service physical therapy unit in 
December 1989 with the assessment of sciatic nerve root 
irritation.  

The veteran was seen in a service facility in March 1990 
complaining of low back pain for 2 days.  The assessment was 
acute lumbar strain.  

The veteran was seen in a service physical therapy unit in 
March 1991 with the assessment of chronic lumbar strain.  

On service emergency room treatment in March 1993, the 
veteran reported that he had fallen on ice and the he had 
pain in his pelvis and sacral area.  The assessment was 
lumbosacral sprain and contusion.  

During service hospitalization in August 1993, X-rays were 
taken, and the veteran was noted to have some mild scoliosis 
of the lumbosacral spine with concavity to the right, 
possibly due to muscle spasm.  

On service discharge examination in June 1994, the veteran 
reported a history of recurrent low back pain since 1983, 
etiology unknown, and a diagnosis of scoliosis L4-L5 in 1984.  
He was taking Motrin with minimal results and doing back 
exercises to strengthen his back.  Clinically, his back had a 
full range of motion and negative straight leg raises.  Low 
back disability was not diagnosed.  

On VA examination in March 1995, the veteran reported having 
had scoliosis diagnosed between 1994 and 1995 during 
evaluation of sciatica.  He complained of recurrent episodes 
of low back pain with radiation to the left hip and a 
constant dull pain radiating down his left lower extremity.  
Examination of the musculoskeletal system revealed no 
diseases or injuries present.  The dorsolumbar spine was 
normal in appearance.  Lumbar scoliosis was noted.  There was 
no muscle spasm or tenderness with palpation over the back, 
and there was a full range of motion of the dorsolumbar 
spine, with no evidence of pain on motion.  The musculature 
of the lower extremities was normal bilaterally.  The 
diagnoses were sciatica and lumbar scoliosis.

On private hospital emergency room evaluation in April 1995, 
the veteran reported low back pain with strain 2 weeks 
beforehand after lifting a refrigerator.  X-rays revealed a 
very minimal degree of scoliosis.  The alignment of the spine 
was within normal limits.  The vertebral bodies and 
intervertebral disc spaces were intact.  The assessment was 
musculoskeletal back pain, rule out herniated nucleus 
pulposus.

The next day in April 1995, the veteran was seen at a service 
facility complaining of severe low back pain, of his back 
locking up, and of sciatic radiation down both legs.  

On service evaluation in May 1995, the veteran had pain on 
forward flexion and tenderness along the right pyriformis 
muscle, and there was pain in the right sacroiliac joint.  
X-rays showed some narrowing of L4/L5.  His straight leg 
raising was positive on the right at 60 degrees.  The 
assessment was mechanical low back pain with some 
radiculopathy.  

The veteran testified during a hearing at the RO in June 1997 
that he had hurt his back once in service when he slipped on 
some ice, and that another time he hurt it when he was on 
training, went up over a hill, did not see a culvert, and 
then dropped into it.  They took him to the service facility 
for evaluation.  He stated that the pain was always in his 
lower back, that it was like muscle spasms, and that it would 
go down his left leg or both legs and end at about the heel.

On VA examination in August 1997, the veteran reported having 
low back pain since the 1980's.  Initially, there was no 
injury.  However, in 1993, he fell on ice and injured his 
lower back.  He stated that his lower back locked up at 
times.  Clinically, examination of the back revealed no gross 
difficulties, tenderness, or abnormality of the musculature 
of the back.  He had some limitation of motion in his lumbar 
spine.  Straight leg raising caused back pain at 40 degrees 
on the right and left.  There were no sensory changes in the 
feet to pain and touch.  He was able to stand on his heels 
and toes without difficulty.  X-rays of the lumbar spine were 
normal.  The diagnosis was chronic low back pain with a 
history of discogenic disease.  

A VA examination was conducted in September 1999.  The 
veteran's claims folder was reviewed, as were remarks to the 
effect that the examiner was to review the veteran's medical 
history, examine the veteran, and render an opinion with 
reasons as to whether he has a congenital or developmental 
scoliosis, and as to whether there was a diagnosis of 
sciatica, and as to whether there was any relationship 
between scoliosis and sciatica.  The examiner noted that the 
veteran reported that if he sat down for too long, stood too 
long, or did any kind of twisting activity or lifted heavy 
weights, his back would hurt.  He had a history of trauma in 
the 1980's, and from when he slipped on ice in 1993.  He was 
able to perform all activities in his mid and low back.  
There was no evidence of any severe problem so far.  At 
times, his back would get a little tight.  Evaluation post-
service had revealed an L4-L5 paracentral disc herniation.  
In January 1999, the veteran had had a right microdiscectomy 
at L4-L5 with a probable residual L5 sensory radiculopathy 
and mild deficits with numbness of the low back toward the 
right leg, more than to the left.  

Physical examination revealed a normal gait and standing 
posture.  There was a one inch lumbar scar, forward flexion 
was possible to 70 degrees, and extension was to 15 degrees.  
Lateral bending was to 20 degrees, and rotation was to 30 
degrees.  There was mild lumbar ache in the area with a mild 
lumbar stiffness of the paraspinal muscles.  Vascularity and 
muscle tone were normal.  Deep tendon reflexes and hamstring 
jerk were mildly sluggish, as was knee jerk.  Straight leg 
raising bilaterally was to 70 degrees.  There were complaints 
of tightness in the hamstrings but no shooting pains.  In the 
standing posture, he had a minimal scoliosis.  The diagnosis 
was lumbar L4-L5 discogenic disease and disc herniation and 
an L5 dominant radiculitis and right lower extremity residual 
deficit status post right L4-L5 microdiscectomy.  Functional 
impairment was moderate to moderately significant.  

The examiner stated that the veteran's very minimal scoliosis 
could be congenital, could be developmental.  More than this, 
he did not have an answer.  He did not think the veteran's 
minimal scoliosis on the examination was the cause of the 
sciatica.  The veteran's sciatica complaints and low back 
pain "are most probably could be secondary" to his L4-L5 
lumbar disc lesion with accompaniment of the radiculitis as 
mentioned above.  

Analysis

Scoliosis was first shown in service, and on at least one 
occasion, it was felt that muscle spasm might be causing it.  
Moreover, the veteran had at least one low back injury in 
service, when he slipped on ice.  Moreover, he had treatment 
in service from 1984 to 1991, was felt to have sciatica 
during service, and complained of current disability on 
service discharge examination in June 1994.  Now, there is a 
September 1999 doctor's opinion of record indicating that his 
sciatica is probably due to his L4-L5 lumbar disc lesion, 
which he had microsurgery for in 1999.  Radiculopathy was 
suspected on several occasions in service, and even a 
diskectomy was recommended in service in November 1986 when 
there was myelographic evidence of an L4-5 disc bulging, and 
there is no evidence of an intercurrent injury between 
service and 1999 when his L4-L5 lumbar disc lesion was 
diagnosed.  The provisions of 38 C.F.R. § 3.303(d) indicate 
that service connection is to be granted when 'all' the 
evidence, including that pertinent to service, shows that 
disease first diagnosed after service was incurred in 
service.  This appears to be a case where the evidence shows 
that the currently diagnosed disability had its onset in 
service.  Stated differently, the Board finds it unlikely 
that the post service herniated disc is unrelated to the 
inservice sciatica, radicular symptoms and the possible disc 
bulge at L4-L5.  Accordingly, service connection is granted 
for L4-L5 disc disease with sciatica and scoliosis.


ORDER

Entitlement to service connection for vasovagal syncope 
disability is denied.

Entitlement to service connection for L4-L5 disc disease with 
sciatica and scoliosis is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

